Citation Nr: 0507509	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  00-12 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Evaluation of residuals of a head injury, rated as 10 
percent disabling prior to April 16, 1999.

2.  Evaluation of residuals of a head injury, rated as 40 
percent disabling from April 16, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from August 1974 to 
February 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.  That decision granted 
service connection for residuals of a head injury and 
assigned it a 10 percent rating effective from February 19, 
1976.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO in April 2001.  Subsequently, in June 2002, a 40 
percent rating was assigned effective from April 16, 1999.

The Board remanded the case to the RO again in November 2003, 
after attempting Board level development.  However, after the 
Court's decision in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir 2003), the Board 
remanded the case for the RO to undertake that development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The RO sent correspondence to the veteran in April 2004 to 
what was then the veteran's latest address of record.  The 
correspondence advised the veteran to send VA evidence.  No 
response was received from the veteran.  In October 2004, the 
RO sent the veteran a supplemental statement of the case.  
The supplemental statement of the case was returned to VA in 
October 2004 with a notice that the time to forward mail had 
expired.  The notice contained a new address for the veteran.  
The RO sent a letter to the veteran's old address in December 
2004 indicating that he could still submit evidence.  That 
letter was returned, as not deliverable as addressed.  The RO 
did not send the supplemental statement of the case or the 
December 2004 letter to the veteran's new address listed on 
the forwarding time expiration notice.  In Chute v. 
Derwinski, 1 Vet. App. 352, 353 (1991), the Court indicated, 
where there was evidence of non-receipt of notice to a 
represented claimant, the court indicated that notice 
provisions had not been complied with.  In Hyson v. Brown, 5 
Vet. App. 262, 265 (1993), the Court held that where a file 
discloses other possible and plausible addresses, an attempt 
should be made to locate the claimant at the alternate known 
address.

Therefore, the RO must send notice to the new address on the 
forwarding time expiration notice which is on VA's October 
2004 envelope.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

The RO must send a supplemental 
statement of the case to the new address 
on the forwarding time expiration notice 
on the October 2004 VA letter to the 
veteran, and allow him an appropriate 
time within which to respond.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
veteran has or can obtain evidence, that evidence must be 
submitted by him.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


